Exhibit 10.3

PG&E CORPORATION

2006 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT – NONEMPLOYEE DIRECTORS

PG&E CORPORATION, a California corporation, hereby grants Restricted Stock Units
to the Recipient named below. The Restricted Stock Units have been granted under
Section 7 of the PG&E Corporation 2006 Long-Term Incentive Plan, as amended (the
“LTIP”). The terms and conditions of the Restricted Stock Units are set forth in
this cover sheet and in the attached Restricted Stock Unit Agreement (the
“Agreement”).

Date of Grant:                 May 14, 2012

 

Name of Recipient: 

    

Award ID Number:      

Number of Restricted Stock Units:      

By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement. You are also
acknowledging receipt of this Grant, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Equity Awards for Non- Employee Directors
under the LTIP, dated May 14, 2012.

Attachment



--------------------------------------------------------------------------------

PG&E CORPORATION

2006 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT FOR NONEMPLOYEE DIRECTORS

 

The LTIP and
Other

Agreements

  

This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Restricted Stock Units, subject to the terms of the
LTIP. Any prior agreements, commitments, or negotiations are superseded. In the
event of any conflict or inconsistency between the provisions of this Agreement
and the LTIP, the LTIP shall govern. Capitalized terms that are not defined in
this Agreement are defined in the LTIP.

Grant of
Restricted Stock
Units   

PG&E Corporation grants you the number of Restricted Stock Units shown on the
cover sheet of this Agreement. The Restricted Stock Units are subject to the
terms and conditions of this Agreement and the LTIP.

Vesting of
Restricted Stock    
Units   

In general, provided that you have not had a Separation from Service, your
Restricted Stock Units will vest one year from the Date of Grant shown on the
cover sheet to this Agreement (the “Normal Vesting Date”). As set forth
elsewhere in this Agreement, the Restricted Stock Units may vest earlier upon
the occurrence of certain events.

Dividends    Your Restricted Stock Unit account will be credited quarterly on
each dividend payment date with additional Restricted Stock Units (including
fractions computed to three decimal places), determined by dividing (1) the
amount of cash dividends paid on the number of shares of PG&E Corporation Common
Stock represented by the Restricted Stock Units previously credited to your
Restricted Stock Unit account by (2) the Fair Market Value of a share of PG&E
Corporation Stock on the dividend payment date. Such additional Restricted Stock
Units shall be subject to the same terms and conditions and shall be settled in
the same manner and at the same time as the Restricted Stock Units covered by
this Agreement. Settlement   

Vested Restricted Stock Units will be settled in an equal number of shares of
PG&E Corporation common stock (a “Share”), rounded down to the nearest whole
share. PG&E Corporation shall issue shares in settlement of vested Restricted
Stock Units upon the earliest of (1) the Normal Vesting Date, (2) your
Disability (as defined under Section 409A of the Code), (3) your death, (4) a
Section 409A Change in Control, or (5) your Separation from Service following a
Change in Control that does not qualify as a Section 409A Change in Control.

Separation of
Service   

If you have a Separation from Service, whether voluntarily or involuntarily,
before the Normal Vesting Date, all Restricted Stock Units subject to this
Agreement that have not vested on account of your death, Disability (within the
meaning of Section 409A of the Code) or a Change in Control will be
automatically cancelled and forfeited, provided, however, that if you Separate
from Service due to a pending Disability



--------------------------------------------------------------------------------

  

determination, forfeiture shall not occur until a finding that such Disability
has not occurred.

Death/Disability       

In the event of your Disability (as defined in Section 409A of the Code) or
death, all Restricted Stock Units credited to your account under this Agreement
will immediately become fully vested and be settled in accordance with the
settlement provisions described above.

Change in

Control

  

In the event of a Change in Control, all Restricted Stock Units credited to your
account under this Agreement will immediately become fully vested and be settled
in accordance with the settlement provisions described above.

Delay   

PG&E Corporation shall delay the issuance of any shares of common stock to the
extent it is necessary to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “key employees” of certain publicly traded
companies); in such event, any shares of common stock to which you would
otherwise be entitled during the six (6) month period following the date of your
Separation from Service (or shorter period ending on the date of your death
following such Separation from Service) will instead be issued on the first
business day following the expiration of the applicable delay period.

Withholding Taxes    PG&E Corporation generally will not be required to withhold
taxes on taxable income recognized by you upon settlement of your Restricted
Stock Units. However, any taxes that are required to be withheld will be payable
by you in cash, by check, or through deductions from your compensation. Also,
the Board may, in its discretion and subject to such restrictions as the Board
may impose, permit you to satisfy such tax withholding obligations by electing
to have PG&E Corporation withhold otherwise deliverable Shares having a fair
market value equal to the amount that would be required to be withheld. Voting
and Other Rights   

You shall not have voting rights with respect to the Restricted Stock Units
until the date the underlying shares are issued (as evidenced by appropriate
entry on the books of PG&E Corporation or its duly authorized transfer agent).

Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
California.

 

A-2